WAGNER, Senior Judge,
concurring, in part, and dissenting in part:
I agree with the majority that appellant’s convictions require reversal. However, I depart from the opinion insofar as it decides that, absent defense counsel’s improvident concession of guilt, the evidence related to the December 24th incident is sufficient for conviction. First, when reviewing for evidentiary sufficiency, this court’s deference to the trial court’s finding of guilt presupposes that the trier of fact has weighed the evidence, drawn justifiable inferences, and determined credibility.1 That did not happen here. The trial court made no independent assessment of the evidence and made no factual findings supporting the guilty verdict on this count. Rather, in finding appellant guilty, the court relied upon the concession of guilt to the charge made by defense counsel. According to the evidence, on Christmas eve, appellant called his two-year-old daughter’s mother (petitioner) and told her that he had a gift for her that the child had purchased and inquired whether she would be at home.2 Whether the trial court would have credited this evidence, recounted further in the margin, and made the inferences necessary to reach the conclusion that appellant willfully violated the CPO’s mandate prohibiting contact unless it was regarding the child or for visitation, we do not know *896on this record. Such determinations, quintessentially for the trier of fact, cannot be supplied by this court.3 While a remand for further findings is sometimes sufficient to address such situations, it is inadequate here because but for the concession of guilt, the record might have developed differently with, for example, opposing evidence and argument. Appellant should have an opportunity, at the very least, to offer a defense without an uninformed concession of guilt and to have the trial court weigh the evidence, make factual determinations and determine his guilt or innocence.
Finally, I do not agree that the evidence that was presented, absent the concession, was adequate to prove beyond a reasonable doubt that appellant willfully disobeyed the terms of the CPO.4 Put another way, it cannot be found or reasonably inferred from this evidence that appellant’s call to attempt to arrange for his daughter to give her mother a Christmas present, a common occurrence, is not related to the child.5
For the foregoing reasons, I respectfully dissent from that portion of the majority opinion as indicated above. Otherwise, I concur.

. See Koonce v. United States, 993 A.2d 544, 551 (D.C.2010) (quoting Spencer v. United States, 688 A.2d 412, 415 (D.C.1997)) (acknowledging that a review for evidentiary sufficiency is "an exercise of considerable deference in which this court views the evidence in the light most favorable to the government, 'giving full play to the right of the [trier of fact] to determine credibility, weigh the evidence, and draw justifiable inferences of fact.’ ”)


. In testimony, petitioner recounted this telephone call as follows:
Just a brief moment while he said how Angel [their child] had bought a present for me and was I going to be home. And I said no, and I said, how did Angel get a present for me because Angel don’t have a job. And I stated that no, I was not going to be home, and that was the end of the conversation.
The court questioned petitioner, and she responded as follows:
The Court: On the December 24, all that Mr. Ferguson said is that he had a gift for you that Angel purchased?
[Petitioner]: Yes.
The Court: Did he say anything else about the children?
[Petitioner]: No.


. See McCoy v. United States, 781 A.2d 765, 769 n. 3 (D.C.2001) (citation omitted) (noting "that judging credibility of witnesses is the quintessential function of the trier or fact, a task reserved for the [trier of fact], and not this court” (emphasis added)); see also Scott v. United States, 953 A.2d 1082, 1094 (D.C.2008) (citation omitted) (noting deference accorded the trial court’s credibility determinations as well as "its ability to draw justifiable inferences of fact.”).


. See footnote 2, supra. See also Hooks v. United States, 977 A.2d 938, 939 (D.C.2009) (citing Davis v. United States, 834 A.2d 861, 866 (D.C.2003)) (setting forth elements of proof required for a contemptuous violation of a CPO).


. According to the government, the trial court and the parties proceeded on assumption "that the CPO prohibited all contact except calls relating to visitation.” This may explain defense counsel's improvident concession. For the reasons stated in the majority opinion, I agree that the CPO also allowed any contact regarding the child.